                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

DEBORAH R. WAGNER,                                 )
                                                   )
               Plaintiff,                          )
                                                   )
v.                                                 )             No. 2:18-CV-64-HBG
                                                   )
ANDREW M. SAUL,1                                   )
Acting Commissioner of Social Security,            )
                                                   )
               Defendant.                          )

                                           ORDER

       For the reasons stated in the Memorandum Opinion entered contemporaneously herewith,

Plaintiff’s Motion for Judgment on the Pleadings [Doc. 15] will be GRANTED, and the

Commissioner’s Motion for Summary Judgment [Doc. 17] will be DENIED. This case will be

REMANDED to the SSA for the ALJ to reconsider Plaintiff’s medical improvement in accordance

with this opinion.

       IT IS SO ORDERED.

                                           ENTER:



                                           United States Magistrate Judge




       1
         Andrew M. Saul was sworn in as the Commissioner of Social Security on June 17, 2019,
during the pendency of this case. Therefore, pursuant to Federal Rule of Civil Procedure 25(d),
Andrew M. Saul is substituted as the Defendant in this case.
